DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statements (IDS) were submitted on 01/25/2021. The submissions are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
3.	Claims 1-3, 5-14 are currently pending
Claim 4 has been cancelled
Claims 12-14 are newly added
Response to Arguments
4.	Applicant’s arguments with respect to claims 1-3 and 5-14, have been considered but are deemed unpersuasive for being directed to the amended claim matter and for being obvious in view of the new grounds of rejection provided by the IDS.
Examiner made the determination to bring this action to finality in accordance to the provisions in MPEP § 706.07(a) and MPEP § 1207.03(a) (1), (4) and (5).
	Specifically, this action is brought to finality based on the art to Matsumoto (JP 2016-074290A) filed with the IDS, on 01/25/2021.
	In this regard, Matsumoto teaches about a similar vehicular control system recited at Claim 1 as amended, citing;
“………
the first indicator is a device which is different from the first display unit and the second display unit; -2-
the second indicator is a device which is different from the first display unit and the second display unit; 
the first indicator is electrically connected to the first control unit and is not electrically connected to the second control unit; 
the second indicator is electrically connected to the second control unit and is not electrically connected to the first control unit; 
the first control unit: monitors a state of the second periphery image provision unit; and 
performs processing that, based on a monitoring result, notifies information relating to a deterioration in performance of the second periphery image provision unit to a vehicle occupant by the first indicator; and 
the second control unit: monitors a state of the first periphery image provision unit; and 
performs processing that, based on a monitoring result, notifies information relating to a deterioration in performance of the first periphery image provision unit to a vehicle occupant by the second indicator.   “.
The Matsumoto system is being described as comprising: the Left and Right side rear-view cameras (11 and 12 in fig.2a, Par.[0013]), providing separate displays (7 and 8 in Fig.1 and 2a, Par.[0011]) being controlled by separate and different control units (ECU 1 #13 and ECU 2 #14, in Fig.1 and 2a, Par.[0014]) for the left and right sides of the vehicle and further providing an abnormality alert or as claimed a “deterioration in the performance” of one camera system (camera, ECU and display) being controlled by the other camera system, reciprocally performed through the “OR” logic circuits (depicted in Fig.1 with the alert depicted in Fig.2b, Par.[0014], [0015], [0017]).
Further, for claim analysis and interpretation under obviousness, Applicants are directed to MPEP § 2144.04 (V)A, B, C and 2144.04 (VI).C. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-3, 5-6 and 8-14 are rejected under 35 U.S.C. 103 as being obvious over Eiji Oba et al., (hereinafter Oba) (US 2020/0317213) in view of Matsumoto Arihiro (hereinafter Matsumoto) (JP 2016-074290A).
The applied reference does not have a common inventor or assignee with the instant application.
Re Claim 1. (Currently Amended) Oba discloses, a driving assistance device (Abstract, Fig.3), comprising: 
a first periphery image provision unit configured to provide an image of a periphery of a vehicle to a vehicle occupant (a first side camera 11, Fig.1, 3 Par.[0047], [0049], [0062], [0072],[0099]-[0100] or a first periphery camera 111 in Fig.6 Par.[0118]), [[and]] 
a second periphery image provision unit configured to provide an image of a periphery of the vehicle to a vehicle occupants (a second side camera 12, Fig.1, 3 Par.[0047], [0049], [0062], [0072],[0099]-[0100] or a second periphery camera 112 in Fig.6 Par.[0117]),[[;]] 

wherein: 
the first periphery image provision unit includes (a first periphery image provision and control section for the second imagine capture element 114, Fig.6): 
a first photographing unit configured to photograph a periphery of the vehicle (a first photographing unit camera 11, Fig.1 or the first imaging element 111 in Fig.6), 
a first display unit configured to display an image photographed by the first photographing unit (a first display monitor, 21 in Fig.2, 3, or 6 Par.[0070]), and 
a first control unit configured to control the first display unit (a first control IC 112 to output to the control unit 117 having assigned a control interface I/O 118 for the imaging element 111 in Fig.6); 
the second periphery image provision unit includes (a second image provision and control section for the second imagine capture element 114, and the peripheral I/O 118 for Fig.6): 
a second photographing unit configured to photograph a periphery of the vehicle (a second photographing unit camera 12, Fig.1 or the second imaging element 114 in Fig.6) , 
a second display unit configured to display an image photographed by the second photographing unit (a second display monitor, 21 in Fig.2, 3, or 6 Par.[0070]), and 
a second control unit configured to control the second display unit (a second control IC 115 to output to the control unit 117 having assigned a control interface I/O 118 for the imaging element 114 in Fig.6);

the first control unit: 
monitors a state of the second periphery image provision unit; and  
performs processing that, based on a monitoring result, notifies information relating to a deterioration in performance of the second periphery image provision unit to a vehicle occupant by the first indicator (a first control unit as part of the common I/O interface 117 performing input/output performance control by detecting abnormality at 118, of the second peripheral image capturing encountering an abnormality at the camera or at the display by the first display indicator, and sends a notification to a control unit 30 for switching the display monitor at unit 32, the alert information generated at 34, to the first display 21, per Fig.6, the flowchart in Fig.7 and reversibly applied from the depiction below, - e.g., the failing of the second imaging unit displaying notification on the first monitoring display -

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  and the description at Par.[0132]  and [0144]-[0147], 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 Par.[0152][0153]); and 
the second control unit: 
monitors a state of the first periphery image provision unit; and 
performs processing that, based on a monitoring result, notifies - 28 -H1183174US01/P219-0938US information relating to a deterioration in performance of the first periphery image provision unit to a vehicle occupant by the second indicator (the same process is performed similarly and reciprocally at the detection of a performance deterioration of the first imaging unit e.g., an anomaly being sent to the second  imaging system having the alert i.e., notification sent to the second monitor, or to any other available monitoring display 21, 22, or 23, e.g., the fist monitor as mapped at the limitation for the first per Par.[0096] and Par.[0106] when abnormality occurs at first imaging system per Fig.7 per switching the monitors per Steps 102-YES -> 104 -> 105 and where the abnormality is displayed at the other, first or second indicator display in this limiting case).
	In respect to the first and the second abnormality indicators, Oba teaches that the first abnormality or deterioration as claimed, is indicated at the second ECU location and the second abnormality or deterioration as claimed, is indicated at the first ECU location as the only remaining operational displays where the,
a first indicator, and 
a second indicator;  
 (a first and second abnormality generation section 33 i.e., the deterioration performance of the first or second notifications sent from the first to the second and from the second to first display units, 21 and 22 respectively, where the first and second notification units are integral part end encompassed in the “monitor abnormality alert generation unit” element 33 for displays, or 34 for cameras, per Fig.6, as the first 21 and the second 22  indicators monitoring the deterioration/abnormality at the flow-chart algorithm of Fig.7 and defining the first indicator display monitor 21 and the second indicator display monitor 22 in Fig.6, where the switching is being revealed in Fig.7, wherefrom the ordinary skilled would have understood that that same abnormality detection and indicator routine may be similarly applied to either of the imaging ECUs (of elements 117 and 30 in Fig.6), the first or the second, by switching the output destination at St105 ) 
Though Oba teaches the gist of the application, the specific separation of the ECUs and the respective abnormality indicators is taught in detail by the art to  Matsumoto as further referenced, 
a first indicator, and 
a second indicator; 
the first indicator is a device which is different from the first display unit and the second display unit; -2-
the second indicator is a device which is different from the first display unit and the second display unit; 
the first indicator is electrically connected to the first control unit and is not electrically connected to the second control unit; 
the second indicator is electrically connected to the second control unit and is not electrically connected to the first control unit; 
Herein Matsumoto teaches each and every structural and functional limitation above where, (the first indicator 7, is different than the second, by independent connectivity of the camera 11, the ECU1 and the display indicator 7, per Fig.1, from the second indicator 8 being different by separate connectivity of the camera 12, the ECU2 and the display indicator 8 depicted in Fig.1 and further having the Left and Right side rear-view cameras (11 and 12 in fig.2a, Par.[0013]), providing separate displays (7 and 8 in Fig.1 and 2a, Par.[0011]) being controlled by separate and different control units (ECU 1 #13 and ECU 2 #14, in Fig.1 and 2a, Par.[0014]) for the left and right sides of the vehicle and further providing an abnormality alert or as claimed a “deterioration in the performance” of one camera system (camera, ECU and display) being controlled by the other camera system, reciprocally performed through the “OR” logic circuits (depicted in Fig.1 with the alert depicted in Fig.2b, Par.[0014], [0015], [0017]). 
One of ordinary skill in the art would have found obvious before the effective filing date of the invention, to find identify the art to Oba disclosing the structure of the vehicle driving assistance device and the similarly taught functional limitations, performing the outcome of detecting an anomaly or deterioration in the operation of the plurality of cameras or the plurality of displays and based on such detection of deteriorated performance and switching to the available the display source reciprocally, in order to display an information marker on the normally operating display such that the driver using the system is alerted of such without losing or having misleading driving information. Along with Oba, the art to Matsumoto discloses the same operational principles of the driver assistance system with rather detailed teachings of the limitations addressed by this claim, by which findings, the claimed matter is deemed predictable through the art to Oba combined with Matsumoto teaching each and every claimed limitation and in the same functional order by which further obtaining the same results for obtaining an improved reliability and safer visualization and alert of abnormality or deteriorated functional conditions of the camera(s) provided information, as emphasized in Oba (Par.[0026],[0031], [0046] or an increased reliability by Matsumoto (Par.[0033]).   

2. (Original) Oba and Matsumoto disclose, the driving assistance device according to claim 1, wherein: 
Oba teaches about, the first control unit monitors a state of the second periphery image provision unit by means of communication with the second control unit; and the second control unit monitors a state of the first periphery image provision unit by means of communication with the first control unit (the first and the second control units act in an overlapped state of communication where for instance, the second monitor where the user can be alerted of abnormalities occurring in the first monitor, and vice-versa, Par.[0012]-[0014] and the user may switch to a first or second mode, Par.[0015]-[0016]).  

3. (Original) Oba and Matsumoto disclose, the driving assistance device according to claim 1, wherein: 
Oba teaches about, the first periphery image provision unit comprises a first detection unit configured to detect a state of the first display unit (a first periphery imaging 111 detects the state of abnormality of the first display unit 21, Fig.6); 
the second periphery image provision unit comprises a second detection unit configured to detect a state of the second display unit (a second periphery imaging 114 detects the state of abnormality of the second display unit 22, Fig.6); 
the first control unit sends information that is based on a detection result of the first detection unit to the second control unit, and the second control unit monitors a state of the first display unit by means of the information that is received (the control unit 30 monitors the output switching of the first and second displays, 21, 22 in Fig.6); and 
the second control unit sends information that is based on a detection result of the second detection unit to the first control unit, and the first control unit monitors a state of the second display unit by means of the information that is received (the first and second control units embedded in the control unit 30 Fig.6, based on the abnormality information St102received from one of the first or second acquired information St101, being sent from the first to the second or from the second to the first display monitors, the control unit generates an abnormality alert information St104 and switches from one monitoring system to the other St105, the display information St103, per Fig.5 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 Par.[0095]-[0106]). 
Similarly, Matsumoto teaches each and every limitation as in, (the first indicator 7, is different than the second, by independent connectivity of the camera 11, the ECU1 and the display indicator 7, per Fig.1, from the second indicator 8 being different by separate connectivity of the camera 12, the ECU2 and the display indicator 8 depicted in Fig.1 and further having the Left and Right side rear-view cameras (11 and 12 in fig.2a, Par.[0013], providing separate displays 7 and 8 in Fig.1 and 2a, Par.[0011] being controlled by separate and different control units ECU 1 #13 and ECU 2 #14, in Fig.1 and 2a, Par.[0014] for the left and right sides of the vehicle and further providing an abnormality alert or as claimed a “deterioration in the performance” of one camera system camera, e.g., the ECU and display being controlled by the other camera system, reciprocally performed through the “OR” logic circuits depicted in Fig.1 with the alert depicted in Fig.2b, Par.[0014], [0015], [0017]).

4. (Canceled)  

Re Claim 5. (Currently Amended) Oba and Matsumoto disclose, the driving assistance device according to claim 1[[4]], 
Oba teaches about, wherein (the abnormality alert information 33, monitors the state of each display unit, indicating which of the monitors 21, 22, 23 has caused abnormality based on detecting section 31, by outputting the abnormality alert information on the other navigation monitors 24 or 25 or at meter panel 26, as described at Par.[0090], [0185] and Fig.3, or 6 and St102 – St104 – St105 – St103 in Fig.7): 
the 
the (the process of providing an first indicator alert information displayed on the second display and a second indicator alert displayed on the first display in the alternative, indicating an anomaly detected to another display in an overlapped mode Par.[0012]-[0014], as a symbol mark or the mark being displayed outside the display portion showing the vehicle without impeding on the image displayed, Par.[0027]-[0032] where the symbol mark SM is depicted in Fig.8).  
	Matsumoto teaches the limitations, (as the indicators being disposed adjacent or in place of, the left and right sides of the vehicle and further providing an abnormality alert or as claimed a “deterioration in the performance” of one camera system camera, e.g., the ECU and display being controlled by the other camera system, reciprocally performed through the “OR” logic circuits depicted in Fig.1 with the alert depicted in Fig.2b, Par.[0014], [0015], [0017]).
	Examiner Notes; that the proximity to a specific device does not warrant patentability weight albeit a specific functional transformation outcome being provided in connection with such claimed location. In reference see MPEP 2144.04 (V).B, “Making Integral” and MPEP 2144.04 (V).C, “Making separable”.

Re Claim 6. (Original) Oba and Matsumoto disclose, the driving assistance device according to claim 5, wherein: 
Oba teaches about, -4-the first control unit monitors a state of the first display unit, and displays information relating to a deterioration in performance of the first display unit on the first display unit based on a monitoring result; the second control unit actuates the second indicator based on a monitoring result regarding the state of the first display unit; the second control unit monitors a state of the second display unit, and displays information relating to a deterioration in performance of the second display unit on the second display unit based on a monitoring result; and the first control unit actuates the first indicator based on a monitoring result regarding the state of the second display unit (a control unit 30 in Fig.6 encompassing the first and a second monitoring controls of the displays, comprised of the abnormality detection section 31, the “monitor abnormality alert information generation section” 33 and the switching of the monitors and the alert information of the deteriorated monitor to the other available monitors e.g., from the first to the second or from the second to the first in the alternative as depicted in Fig.6 and described by step at Fig.7, Par.[0152] [0153]).

Re Claim 8. (Original) Oba and Matsumoto disclose, the driving assistance device according to claim 3, wherein: 
Oba teaches about, the first display unit and the second display unit are each a liquid crystal display device sensor (the first and the second display units are based on LCD technology, e.g., liquid crystal Par.[0071], [0074], [0079]); and 
-5-the first detection unit and the second detection unit are each a temperature (having integrated temperature control monitoring the device, Par.[0083]).  

Re Claim 9. (Currently Amended) Oba and Matsumoto disclose, the driving assistance device according to claim 1, wherein: 
Oba teaches about, the vehicle is a vehicle without side mirrors; 
the first photographing unit photographs a rearward direction on a left side of the vehicle; 
the first display unit is disposed on a left side of the vehicle; 
the second photographing unit photographs a rearward direction on a right side of the vehicle;[[ and]] the second display unit is disposed on a right side of the vehicle (the vehicle is equipped with a first and a second electronic imaging systems, 21, 22, 23 in Fig.3, 6 representing substitutes for the side rear ward oriented mirrors and having a display respectively connected to each the vehicle by camera elements 11 and 12 respectively, Par.[0063], [0066] Fig.2);
the first indicator is disposed on a right side of the vehicle; and 
the second indicator is disposed on a left side of the vehicle (wherein the first indicator of the left imaging system is represented by a display on the right side and respectively the right side imaging display and indicator is on the opposite side, according to the opposite indication of abnormality on the display indicators of Fig.7 and Fig.2).  
Matsumoto teaches, (the opposite indication in Fig.2b).

Re Claim 10. (Currently Amended) This claim represents a different embodiment  interpretation by which including the vehicle similarly claimed and comprising the driving assistance device and wherein the driving assistance device includes each and every limitation recited at claim 1, citing; “A driving assistance device, comprising: 
a first periphery image provision unit configured to provide an image of a periphery of a vehicle to a vehicle occupant,”, in the same order and functionality, hence it is rejected based on the same evidentiary premises mutatis mutandis.

Re Claim 11. (Currently Amended) This claim represents the vehicle control device, being encompassed in each and every limiting step by the vehicle control device of claim 1, rejected under Oba and Matsumoto, where Oba teaches (a first and second control units and considered separate display controls are embedded in the control block 30 for separate switching of the displays 21 (first), 22 (second) or 23 by unit 32, and used to switch the displayed notification of abnormality form the affected first display to the unaffected second display or vice-versa as being executed by the monitor switching section 32, per Fig.3 or 6 as fully mapped for functionality mutatis mutandis at claim 1) and Matsumoto teaches the remaining limitations reciting, the first control unit: monitors a state of the second display unit; and performs processing to notify information relating to a deterioration in performance of the second display unit to a vehicle occupant based on a monitoring result by a first indicator which is different from the first display and the second display, is electrically connected to the first control unit and is not electrically connected to the second control unit; and the second control unit: -8-monitors a state of the first display unit; and 
performs processing to notify information relating to a deterioration in performance of the first display unit to a vehicle occupant based on a monitoring result by a second indicator which is different from the first display and the second display, is electrically connected to the second control unit and is not electrically connected to the first control unit (the information related to deterioration of one or the other display units, is processed separately by a first and a second imaging and monitoring systems, wherein the first indicator 7, is different than the second by separate electrical connections depicted in Fig.1, by having independent connectivity of the camera 11, the ECU1 and the display indicator 7, per Fig.1, from the second indicator 8 being different by separate connectivity of the camera 12, the ECU2 and the display indicator 8 depicted in Fig.1 and further having the Left and Right side rear-view cameras (11 and 12 in fig.2a, Par.[0013]), providing separate displays (7 and 8 in Fig.1 and 2a, Par.[0011]) being controlled by separate and different control units (ECU 1 #13 and ECU 2 #14, in Fig.1 and 2a, Par.[0014]) for the left and right sides of the vehicle and further providing an abnormality alert or as claimed a “deterioration in the performance” of one camera system (camera, ECU and display) being controlled by the other camera system, reciprocally performed through the “OR” logic circuits (depicted in Fig.1 with the alert depicted in Fig.2b, Par.[0014], [0015], [0017]).
The ordinary skilled in the art would have found obvious before the effective filing date of the invention, to find identify the art to Oba disclosing the structure of the vehicle driving assistance device and the similarly taught functional limitations, performing the outcome of detecting an anomaly or deterioration in the operation of the plurality of cameras or the plurality of displays and based on such detection of deteriorated performance and switching to the available the display source reciprocally, in order to display an information marker on the normally operating display such that the driver using the system is alerted of such without losing or having misleading driving information. Along with Oba, the art to Matsumoto discloses the same operational principles of the driver assistance system with rather detailed teachings of the limitations addressed by this claim, by which findings, the claimed matter is deemed predictable through the art to Oba combined with Matsumoto teaching each and every claimed limitation and in the same functional order by which further obtaining the same results for obtaining an improved reliability and safer visualization and alert of abnormality or deteriorated functional conditions of the camera(s) provided information, as emphasized in Oba (Par.[0026],[0031], [0046] or an increased reliability by Matsumoto (Par.[0033]).

Re Claim 12. (New) Oba and Matsumoto disclose, the driving assistance device according to claim 1, 
Matsumoto teaches about, wherein when a deterioration in performance of the first display unit occurs, the image photographed by the first photographing unit is not displayed by the second display unit, and when a deterioration in performance of the second display unit occurs, the image photographed by the second photographing unit is not displayed by the first display unit (blacking out by disabling the backlight of the monitoring display affected by the deterioration, e.g., Par.[0009]).  

Re Claim 13. (New) Oba and Matsumoto disclose, the driving assistance device according to claim 1, 
Oba teaches about, wherein when it is possible that a deterioration in performance of the first display unit may occur, the first control unit controls the first display unit so as to display a first attention icon in a manner in which the first attention icon is superimposed on the image photographed by the first photographing unit, and when it is possible that a deterioration in performance of the second display unit may occur, the second control unit controls the second display unit so as to -9-display a second attention icon in a manner in which the second attention icon is superimposed on the image photographed by the second photographing unit (appending icons warning over the image, per Fig.8 Par.[0054],[0164]-[0168]).  

Re Claim 14. (New) Oba and Matsumoto disclose, the driving assistance device according to claim 13, 
Matsumoto teaches about, wherein when a deterioration in performance of the first display unit occurs, the first control unit controls the first display unit so as to be blacked out, and when a deterioration in performance of the second display unit occurs, the second control unit controls the second display unit so as to be blacked out (blacking out by disabling the backlight of the monitoring display affected by the deterioration, e.g., Par.[0009]).

6.	Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Oba and Matsumoto in view of Yoon Young Lee et al., (hereinafter Lee) (US 2020/0279514).
Re Claim 7. (Currently Amended) Oba and Matsumoto disclose, the driving assistance device according to claim 1[[4]], comprising: 
Lee teaches about, a first power supply circuit configured to supply electric power to the first photographing unit, the first control unit and the first indicator
a second power supply circuit configured to supply electric power to the second photographing unit, the second control unit and the second indicator(at Abstract, a first power supply for the first display panel to display an image along with the anomaly and the abnormality detector and information in Fig.3, and a second power supply for supplying the second imaging and the anomaly detection and information to a second display Fig.5, and identifying each function at Par.[0007],[0009], [0010]).  
The ordinary skilled in the art would find obvious before the effective filing date of the invention, to comprehend that the in-vehicle information processing of Oba, along with Matsumoto disclosing the separate processing imaging units ECU, operating independently in performing the transformation claimed, wherein the driving assistance device would be supplied by a power source or by multiple power sources as being deployed at different locations in the vehicle and be determined to further search for other teachings in this regard as the one found in Lee, detailing the claimed limitations regarding the separate first and second power supplies used in a similar vehicle application hence deeming the combination predictable.

Conclusion
7.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/Primary Examiner, Art Unit 2487